UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 26, 2015 INNSUITES HOSPITALITY TRUST (Exact Name of Registrant as Specified in Charter) Ohio 001-07062 34-6647590 (State or Other Jurisdiction of Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) InnSuites Hotels Centre, 1625 E. Northern Avenue, Suite 105, Phoenix, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (602) 944-1500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On February 26, 2015, InnSuites Hospitality Trust (“IHT”) through one of its subsidiaries, Tucson Saint Mary’s Suite Hospitality, LLC (“Borrower”) obtained a Loan Extension on its first trustee mortgage to April 28, 2015. All other terms of the agreement remain the same. Management anticipates refinancing this note with Hanmi Bank (“Lender”) prior to April 28, 2015. The foregoing description is not intended to be complete and is qualified in its entirety by reference to the full text of the Change in Terms Agreement and Acknowledgement by Guarantor, which is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Change in Terms Agreement and Acknowledgement by Guarantor, dated February 26, 2015 executed by the Borrower and Lender. March 3, 2ress Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. InnSuites Hospitality Trust By: /s/ Adam B. Remis Adam B. Remis Chief Financial Officer Date:March 3, 2015 EXHIBIT INDEX Exhibit No. Description Change in Terms Agreement, dated February 26, 2015, executed by Tucson Saint Mary’s Suite Hospitality LLC, as Borrower and Hanmi Bank, as Lender. March 3, 2ress Release
